PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/992,591
Filing Date: 30 May 2018
Appellant(s): GROARKE et al.



__________________
Sean E. Combs
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/05/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/07/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant argues:
1. The examiner fails to evaluate the additional elements in combination because the use of the payment card network in the equity finance request is not well-understood, routine or conventional under step 2B as the validated aggregate historical data and the transaction data represent data that has not been previously used in traditional equity finance requests. 
The use of the API to retrieve this information is also not well-understood, routine and conventional in this field.
The examiner submits that the limitations surrounding the validated aggregate historical data represent the gathering, storing and transmission of data and according to MPEP 2106.05(d) are well-understood, routine and conventional activities of gathering, storing and transmitting data per Symantec, and Versata.
The payment card network and its API are merely tools for implementing the abstract idea and are evidence of the lack of the integration into a practical application per Step 2A.
The appellant asserts that the examiner errs in applying Symantec and Versata to the additional limitations because the particular data gathered and using the API and payment card network to gather it is unconventional for the equity finance industry.
The examiner submits that the payment card network and the API represent generically recited computer elements which perform conventional activities as previously discussed. The validated aggregate historical data gathered is not further used in the process and is therefore not meaningful and the transaction data is merely used to generate a score, a process which could be performed without the use of the computer elements, i.e., the elements only gather the data; procuring the data without the use of the computer elements yields the same result.
Appellant also argues the recitation of and steps associated with the transaction intermediary of claim 22 represent unconventional database and unusual activity.
The examiner contends that the aggregation of transaction data by the transaction intermediary is also well-understood data gathering and communicating over a network as previously discussed. Additionally, the appellant does not disclose what is unique about a transaction aggregator.
2. The appellant argues the inclusion of an API and associated activities are not an abstract idea (pg. 17). 
The examiner asserts that the identified abstract idea does not include the API or any computer elements identified in the claims and therefore the argument is moot.
Appellant also argues the claims are directed to a technical activity and are necessarily rooted in computer technology e.g., performing requests for transaction data and generating and providing a score. 
The examiner submits that the claims do not comply with the criteria established by the courts for claims that are rooted in computer technology. 
Per MPEP 2106.05(f) “additional elements are more than “apply it” or are not “mere instructions” when the claim recites a technological solution to a technological problem.” DDR Holdings, BASCOM, and Thales Visionix are examples. Additionally, appellants’ specification belies the assertion that the invention is rooted in computer technology. Specifically, para. 0003 of the brief summary recites:
An online platform for multi-attribute matching and two-party validation using payment card networks is described. The described systems and methods can be applied to facilitate corporate equity financing. For example, an online portal to a validation and matching system is provided. As a tool, the validation and matching system leverages a payment card network to verify parties involved in equity financing as well as score and rank potential investors. In some cases, the validation and matching system further supports an online auction of equity ownership in an enterprise where the bids involve cash investment, services, property, or a combination thereof.

As indicated above, the online platform, i.e., the system, is for multi-attribute matching and two-party validation. The system can be applied to facilitate  corporate equity financing. The specification also defines the system as a tool. The above demonstrates that the system is an example of mere instructions to apply an exception. Appellant provides further evidence that the claims are not rooted in computer technology by stating: “Indeed, the instant claims focus on a unique way of matching merchants for equity finance requests based on validated aggregate historical data and a set of transaction data…” (Pg. 18 discussing Voter Verified).
The appellant also asserts that the claims are necessarily rooted in computer technology because, unlike in conventional equity financing, the system generates a score using information not directly provided by the bidder.
The examiner asserts that this situation is not unlike a loan or credit approval process where the decision for approval depends upon the acquisition of credit history data which is also not directly provided by the applicant. Accordingly, it cannot be said that processing an application for a loan or credit is necessarily rooted in computer technology. Indeed, the MPEP is replete with examples of cases in which the courts have determined that gathering data for use in making a determination about the sufficiency of a user in a business process, such as:
Credit Acceptance V Westlake – directed to the abstract idea of processing a loan.
Dealertrack v Huber – processing information through a clearinghouse…when processing credit applications.
Mortgage Grader – Directed to anonymous loan shopping.
Similarly, the present claims are directed to determining a score of a registered merchant, purportedly to determine the suitability of the merchant for the equity finance request although the claims do not go so far as using the score to make a determination.
It is notable that the final output of the claims is the generation of a score which is undoubtedly a practice of mitigating risk similar to the practice of determining a credit score for an applicant for a loan or credit. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
W.E.R. 
/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        
Conferees:
Bennett Sigmond
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694                                                                                                                                                                                                        
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.